DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 2-21 are pending and under consideration for patentability; claim 1 was cancelled and claims 2-21 were added as new claims via a Preliminary Amendment dated 30 April 2020.

Information Disclosure Statement
The Information Disclosure Statements submitted on 10 June 2020 and 03 August 2021 have been acknowledged and considered by the Examiner. 

Claim Objections
Claim 2 is objected to because of the following informality.
Claim 2 contains a minor typographical error.
Claim 2, line 5: Applicant is advised to remove the phrase “electrical pulses”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-6, 8-17, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,802,051 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite using neurostimulation pulse generators for delivering neurostimulation therapy, including circuitry designed to generate electrical impulses for delivering neurostimulation treatment through one or more electrodes, coupling a neurostimulation pulse generator to a patient remote, and the use of single-user interface comprising only an on/off button but lacking manual stimulation controls.  Although the reference claims do not explicitly recite a “housing” for the neurostimulation pulse generator, such a structure is an inherent and necessary component of a neurostimulation pulse generator as claimed.  
Claims 2-6, 8-17, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,589,103 B2.  both sets of claims recite using neurostimulation pulse generators for delivering neurostimulation therapy, including circuitry designed to generate electrical impulses for delivering neurostimulation treatment through one or more electrodes, coupling a neurostimulation pulse generator to a patient remote, and the use of single-user interface comprising only an on/off button but lacking manual stimulation controls. Although the reference claims do not explicitly recite a “housing” for the neurostimulation pulse generator, such a structure is an inherent and necessary component of a neurostimulation pulse generator as claimed.  
Although not exhaustive, a brief matching of the pending claims with the reference claims is provided below.
U.S. Application
16/808,270
U.S. Patent No.
9,802,051 B2
U.S. Patent No.
10,589,103 B2
2
1
1
3
1
1
4
11
1, 2
5
13
11
6
1, 4
4
8
5
6
9
8
7
10
5
8
11
1
1
12
13
10
13
19
14
14
11
2, 10
15
13
10
16
13, 15
11, 12, 13
17
1, 4
4
19
16
6, 18
20
8
7, 19
21
5
8


Claims 7 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,802,051 B2 in view of Gerber (US 2013/0331909 A1).
Regarding claims 7 and 18, U.S. Patent No. 9,802,051 B2 does not explicitly recite wherein the trial period is less than one week.  However, Gerber also describes the use of trial neurostimulators, including wherein the trial period may be less than one week ([0016]).  As Gerber is also directed towards neurostimulation therapy and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the neurostimulator recited by the ‘051 patent such that the trial period was less than one week, as doing so advantageously allows the resulting system to be quickly and efficiently used in order to find the optimal treatment parameters for a more permanent stimulator. 

Claims 7 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,589,103 B2 in view of Gerber.
Regarding claims 7 and 18, U.S. Patent No. 10,589,103 B2 does not explicitly recite wherein the trial period is less than one week.  However, Gerber also describes the use of trial neurostimulators, including wherein the trial period may be less than one week ([0016]).  As Gerber is also directed towards neurostimulation therapy and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the neurostimulator recited by the ‘103 patent such that the trial period was less than one week, as doing so 

Allowable Subject Matter
Claims 2-21 would be allowable if the double patenting rejections noted above were overcome. 
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record does not disclose or suggest a neurostimulation pulse generator for delivering neurostimulation therapy comprising the circuitry, single-user interface element, and housing substantially similar to that recited in the pending claims.  Specifically, the prior art of record does not provide the requisite teaching, suggestion, and motivation to include a single-user interface disposed on the exterior of the housing, such that the interface is configured to turn the pulse generator on/off, but lacks any other stimulation adjustment controls.  Pertinent prior art includes Bennett et al. (US 2008/0161874 A1).
Using claim 2 as exemplary, Bennett describes a neurostimulation pulse generator for delivering neurostimulation therapy to a patient ([0004], [0064]), the neurostimulation pulse generator comprising a housing and circuitry disposed within the housing ([0071]), wherein the circuitry is configured to generate a plurality of electrical impulses for delivering a neurostimulation treatment to a patient through one or more implanted neurostimulation electrodes coupled to the circuitry ([0069], [0071]) and couple the neurostimulation pulse generator with a patient remote ([0091]), the patient 
Other prior art references describe, in general, patient remotes and user-interfaces configured to adjust stimulation controls of a neurostimulator.  However, these interfaces contain more than just a single on/off button, as they are configured with multiple other controls for adjusting stimulation therapy.  
 Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792